In a matrimonial action in which the par*828ties were divorced by judgment dated September 13, 2001, as modified by an order of the same court dated March 4, 2003, the plaintiff appeals; as limited by his brief, from stated portions of an order of the Supreme Court, Queens County (Lebowitz, J.>, entered August 1, 2008, which, inter alia, upon the defendant’s cross motion, declined to exercise jurisdiction over that branch of the plaintiffs motion which was to modify a prior custody order on the ground that New York is an inconvenient forum and that California is a more appropriate forum.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court providently exercised its discretion, upon the defendant’s cross motion and upon reviewing the appropriate factors, in declining to exercise jurisdiction over that branch of the plaintiffs motion which was to modify a prior custody order on the ground that New York is an inconvenient forum and that California is a more appropriate forum (see Domestic Relations Law § 76-f; Matter of Erlec v Johnson, 58 AD3d 730 [2009]; Matter of Hall v Hall, 44 AD3d 771 [2007]; Clark v Clark, 21 AD3d 1326 [2005]).
The plaintiff’s remaining contentions are without merit. Prudenti, EJ., Miller, Eng and Belen, JJ., concur.